Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 18, 2017

The Court of Appeals hereby passes the following order:

A17A1512. BORBOH SESAY v. IRENE CAREW-SANNOH.

      Borboh Sesay and Irene Carew-Sannoh were divorced in 2003. As part of the
divorce decree, Sesay was required to remove Carew-Sannoh’s name from the note
on the marital property. Carew-Sannoh subsequently filed a contempt petition,
claiming Sesay had failed to comply with this requirement. The trial court ordered
Sesay to sell the marital property, and on August 12, 2016, Sesay filed a notice of
appeal from that order.
      The Georgia Supreme Court has appellate jurisdiction over all divorce and
alimony cases, including those cases ancillary to the divorce proceedings. See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (6); Morris v. Morris, 284 Ga. 748, 750 (2)
(670 SE2d 84) (2008). The Georgia Supreme Court also has appellate jurisdiction
over all equity cases.1 See Ga. Const. of 1983, Art. IV, Sec. VI, Par. III (2);
Beauchamp v. Knight, 261 Ga. 608, 609 (2) (409 SE2d 208) (1991).




      1
         Pursuant to the Appellate Jurisdiction Reform Act of 2016, the Court of
Appeals has appellate jurisdiction over divorce and alimony cases and equity cases
in which the notice of appeal was filed on or after January 1, 2017. OCGA § 15-3-3.1
(a) (2), (5); see Ga. L. 2016, p. 883, § 6-1 (c) (Jan. 1, 2017). Here, the notice of
appeal was filed prior to January 1, 2017.
     Because this case is ancillary to a divorce proceeding and is an equity case, this
appeal is hereby TRANSFERRED to the Supreme Court for resolution.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        04/18/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.